Exhibit AMENDMENT AGREEMENT THIS AMENDMENT AGREEMENT (the “Agreement”), dated as of October , 2008, is entered into by and among Guangzhou Global Telecom, Inc., a Florida corporation (the “Company”), and the persons identified as “Holders” on the signature pages hereto (the “Holders”).Defined terms not otherwise defined herein shall have the meanings set forth in the Purchase Agreement (as defined below). WHEREAS, pursuant to aSecurities Purchase Agreement, dated July 31, 2007 (the “Purchase Agreement”), among the Company and the Holders, the Holders purchased from the Company an aggregate of $[ in principal amount of 8% Senior
